UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-6880



WILLIAM LEE WALKER,

                                             Petitioner - Appellant,

          versus


NORTH CAROLINA ATTORNEY GENERAL; STATE OF
NORTH CAROLINA; MACK JARVIS; CLIFF JOHNSON,
Secretary of North Carolina,

                                            Respondents - Appellees.



Appeal from the United States District Court for the Middle Dis-
trict of North Carolina, at Durham. Russell A. Eliason, Magistrate
Judge. (CA-99-803-1)


Submitted:   November 30, 2000            Decided:   December 8, 2000


Before NIEMEYER, LUTTIG, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


William Lee Walker, Appellant Pro Se. Diane Appleton Reeves, NORTH
CAROLINA DEPARTMENT OF JUSTICE, Raleigh, North Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     William Lee Walker seeks to appeal the district court’s order

denying relief on his petition filed under 28 U.S.C.A. § 2254 (West

1994 & Supp. 2000).*   We have reviewed the record and the district

court’s opinion and find no reversible error. Accordingly, we deny

a certificate of appealability and dismiss the appeal on the rea-

soning of the district court.   See Walker v. North Carolina Attor-

ney General, No. CA-99-803-1 (M.D.N.C. June 14, 2000). We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                         DISMISSED




     *
       The parties consented to the jurisdiction of the magistrate
judge under 28 U.S.C. § 636(c) (1994).


                                 2